                      Case 17-22160                 Doc 43           Filed 11/05/18 Entered 11/05/18 15:42:58                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Angela Cross                                                                    §           Case No. 17-22160
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    07/25/2017 . The undersigned trustee was appointed on 07/25/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               25,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   121.84
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               24,878.16

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-22160                  Doc 43          Filed 11/05/18 Entered 11/05/18 15:42:58                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 04/18/2018 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 3,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 3,250.00 , for a total compensation of $ 3,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 79.05 , for total expenses of $ 79.05 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/17/2018                                     By:/s/Frank J. Kokoszka, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                         Page:       1
                                         Case 17-22160               Doc 43     Filed 11/05/18 Entered 11/05/18 15:42:58                                      Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                   RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                          Exhibit A
Case No:              17-22160                          JSB            Judge:        Janet S. Baer                                 Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:            Angela Cross                                                                                                 Date Filed (f) or Converted (c):   07/25/2017 (f)
                                                                                                                                   341(a) Meeting Date:               08/22/2017
For Period Ending:    10/17/2018                                                                                                   Claims Bar Date:                   04/18/2018


                                   1                                                 2                           3                              4                          5                             6

                         Asset Description                                        Petition/                Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled            (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                  Values                Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                                Assets
                                                                                                          and Other Costs)

  1. 448 Benjamin Franklin Ct.                                                            110,000.00                  25,000.00                                                 25,000.00                          FA
     Aurora Il 60504-0000 Dupage
  2. 2014 Mazda Cx-5 Mileage: 50000                                                        10,000.00                       0.00                                                        0.00                        FA
  3. Furniture                                                                              2,000.00                       0.00                                                        0.00                        FA
  4. Electronics                                                                              500.00                       0.00                                                        0.00                        FA
  5. Clothing                                                                                 800.00                       0.00                                                        0.00                        FA
  6. West Suburban Bank                                                                     1,500.00                       0.00                                                        0.00                        FA
  7. Charles Schwab                                                                        90,000.00                       0.00                                                        0.00                        FA


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                      $214,800.00                 $25,000.00                                                $25,000.00                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee has a proposed settlement with the Debtor to sell back to the Debtor the estate's interest in equity in real property.
  If settlement falls through or is not approved, Trustee will attempt to sell the real property. - Frank J. Kokoszka 6/14/2018
  Trustee has administered all assets. Trustee is awaiting the completion of tax returns - Frank J. Kokoszka 8/1/2018

  Tax returns have been completed and will be mailed today. Upon receipt of fee application for Accountant, Trustee will prepare and submit TFR to US Trustee. - Frank J.
  Kokoszka 10/3/2018

  Trustee has received Accountant's Fee Application and is preparing TFR for submission to UST. - Frank J. Kokoszka 10/16/2018




  Initial Projected Date of Final Report (TFR): 12/31/2018             Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 17-22160                 Doc 43 Filed 11/05/18
                                                                                           FORM 2Entered 11/05/18 15:42:58                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-22160                                                                                                 Trustee Name: Frank J. Kokoszka, Trustee                               Exhibit B
      Case Name: Angela Cross                                                                                                  Bank Name: BOK Financial
                                                                                                                      Account Number/CD#: XXXXXX0410
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX8436                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/17/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   06/18/18             1          Angela Cross                              Sale back to Debtor of equity in                         1110-000             $25,000.00                                $25,000.00
                                   448 Benjamin Franklin Court               home residence.
                                   Aurora, Il 60504                          Motion for Approval is set for
                                                                             June 22, 2018
   06/29/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                       $11.80          $24,988.20
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                       $37.13          $24,951.07
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                       $37.08          $24,913.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                       $35.83          $24,878.16
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $25,000.00               $121.84
                                                                                                                      Less: Bank Transfers/CD's                  $0.00                $0.00
                                                                                                                Subtotal                                   $25,000.00               $121.84
                                                                                                                      Less: Payments to Debtors                  $0.00                $0.00
                                                                                                                Net                                        $25,000.00               $121.84




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                        $25,000.00               $121.84
                                                                                                                                                           Page:     2
                                 Case 17-22160    Doc 43          Filed 11/05/18 Entered 11/05/18 15:42:58         Desc Main
                                                                   Document     Page 5 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0410 - Checking                                        $25,000.00                $121.84             $24,878.16
                                                                                                         $25,000.00                $121.84             $24,878.16

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $25,000.00
                                            Total Gross Receipts:                     $25,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-22160               Doc 43       Filed 11/05/18 Entered 11/05/18 15:42:58        Desc Main
                                                            Document     Page 6 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-22160                                                                                                   Date: October 17, 2018
Debtor Name: Angela Cross
Claims Bar Date: 4/18/2018


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed            Allowed
           Frank J. Kokoszka                   Administrative                                     $0.00          $3,250.00          $3,250.00
100
2100       trustee@k-jlaw.com




           Frank J. Kokoszka                   Administrative                                     $0.00             $79.05             $79.05
100
2200       trustee@k-jlaw.com




           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00          $1,412.00          $1,412.00
100        205 West Randolph
3410       Suite 1150
           Chicago, IL 60606


           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00             $21.60             $21.60
100        205 West Randolph
3420       Suite 1150
           Chicago, IL 60606


1          Quantum3 Group Llc As Agent For     Unsecured                                      $3,242.00          $3,340.76          $3,340.76
300        Moma Funding Llc
7100       Po Box 788                                            Reviewed- valid to pay
           Kirkland, Wa 98083-0788


2          Department Stores National Bank     Unsecured                                      $2,031.00          $2,230.49          $2,230.49
300        C/O Quantum3 Group Llc
7100       Po Box 657                                            Reviewed- Valid to pay
           Kirkland, Wa 98083-0657


3          American Express Centurion Bank     Unsecured                                      $3,648.00          $3,695.61          $3,695.61
300        C/O Becket And Lee Llp
7100       Po Box 3001                                           Reviewed-Valid to Pay
           Malvern Pa 19355-0701


4          American Express Centurion Bank     Unsecured                                       $520.00           $1,469.61          $1,469.61
300        C/O Becket And Lee Llp
7100       Po Box 3001                                           Reviewed-Valid to Pay
           Malvern Pa 19355-0701


5          U.S. Bank National Association      Unsecured                                      $5,683.00          $5,547.73          $5,547.73
300        Bankruptcy Department
7100       Po Box 108                                            Reviewed-Valid to Pay
           St. Louis Mo 63166-0108




                                                                             Page 1                   Printed: October 17, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
                  Case 17-22160                 Doc 43         Filed 11/05/18 Entered 11/05/18 15:42:58       Desc Main
                                                                Document     Page 7 of 10
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 17-22160                                                                                                      Date: October 17, 2018
Debtor Name: Angela Cross
Claims Bar Date: 4/18/2018


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled            Claimed            Allowed
6          Portfolio Recovery Associates, Llc    Unsecured                                      $3,926.00           $3,926.23          $3,926.23
300        Successor To Citibank, N.A.(Sears)
7100       Pob 41067                                               Reviewed-Valid to Pay
           Norfolk, Va 23541


7          Pyod, Llc Its Successors And          Unsecured                                       $5,026.00          $5,304.01          $5,304.01
300        Assigns As Assignee
7100       Of Citibank, N.A.                                       Reviewed-Valid to Pay
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

           Case Totals                                                                          $24,076.00         $30,277.09         $30,277.09
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 2                   Printed: October 17, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 17-22160              Doc 43    Filed 11/05/18 Entered 11/05/18 15:42:58              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-22160
     Case Name: Angela Cross
     Trustee Name: Frank J. Kokoszka, Trustee
                         Balance on hand                                              $               24,878.16

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Frank J. Kokoszka                $         3,250.00 $                0.00 $         3,250.00
       Trustee Expenses: Frank J. Kokoszka            $               79.05 $             0.00 $             79.05
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates, P.C.                         $             1,412.00 $                0.00 $         1,412.00
       Accountant for Trustee Expenses: Alan D.
       Lasko & Associates, P.C.                       $               21.60 $             0.00 $             21.60
                 Total to be paid for chapter 7 administrative expenses               $                  4,762.65
                 Remaining Balance                                                    $               20,115.51


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 17-22160             Doc 43    Filed 11/05/18 Entered 11/05/18 15:42:58           Desc Main
                                              Document     Page 9 of 10




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 25,514.44 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 78.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Quantum3 Group Llc As
     1                    Agent For                  $         3,340.76 $              0.00 $       2,633.85
                          Department Stores National
     2                    Bank                       $         2,230.49 $              0.00 $       1,758.51
                          American Express
     3                    Centurion Bank             $         3,695.61 $              0.00 $       2,913.61
                          American Express
     4                    Centurion Bank             $         1,469.61 $              0.00 $       1,158.64
                          U.S. Bank National
     5                    Association                $         5,547.73 $              0.00 $       4,373.81
                          Portfolio Recovery
     6                    Associates, Llc            $         3,926.23 $              0.00 $       3,095.43
                          Pyod, Llc Its Successors
     7                    And Assigns As Assignee    $         5,304.01 $              0.00 $       4,181.66
                 Total to be paid to timely general unsecured creditors               $            20,115.51
                 Remaining Balance                                                    $                 0.00




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-22160              Doc 43   Filed 11/05/18 Entered 11/05/18 15:42:58             Desc Main
                                             Document     Page 10 of 10




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
